Citation Nr: 1001558	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  07-40 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for neuropathy.

2.  Entitlement to service connection for a heart disorder.

3.  Entitlement to an evaluation in excess of 50 percent 
disabling for a dissociative disorder, not otherwise 
specified (NOS) (classified as hysterical neurosis, 
dissociative type).  

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Attorney Allan T. Fenley



ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from November 1976 to 
August 1980.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of August 2007 from the Roanoke, 
Virginia Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the issues on appeal.


FINDINGS OF FACT

1.  The Veteran's neuropathy, diagnosed as diabetic 
polyneuropathy and shown to be affecting the bilateral lower 
extremities, is neither related to service nor due to a 
neurological disorder that manifested within one year of 
service discharge.

2.  The Veteran's heart disorder, diagnosed as coronary 
artery disease (CAD), is neither related to service nor due 
to a cardiovascular pathology that manifested within one year 
of service discharge.

3.  The impairment from the Veteran's service-connected 
dissociative disorder most closely approximates occupational 
and social impairment with reduced reliability and 
productivity, but not with deficiencies in most areas.

4.  The Veteran does not have a single service-connected 
disability rated as 60 percent disabling or multiple service-
connected disabilities of which one is rated at least 40 
percent disabling with a combined disability rating of 70 
percent or greater.

5.  The Veteran's only service-connected disability is not of 
such severity as to preclude all forms of substantially 
gainful employment.
CONCLUSIONS OF LAW

1.  Peripheral neuropathy was not incurred in or aggravated 
by active military service, nor may it be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1116, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

2.  A heart disability was not incurred in or aggravated by 
active military service, nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1116, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2009).

3.  The criteria for a rating in excess of 50 percent for 
dissociative disorder are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.159, 4.3, 4.7, 4.132; 38 C.F.R. § 4.130; Diagnostic 
Code 9416 (2009).

4.  The criteria for a TDIU due to service-connected 
disability are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.340, 
3.341, 4.15, 4.16, 4.18, 4.19 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 (2009).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
For claims pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  See 73 FR 23353 (Apr. 30, 2008).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In the present case, the Veteran's claim for increased rating 
and TDIU was filed in April 2006 and the service connection 
claim for neuropathy and heart disorder was filed in October 
2006.  Prior to adjudicating these claims in April 2007, a 
duty to assist letter addressing the claim for increased 
rating and TDIU was sent in September 2006 and addressing the 
claim for service connection was sent in October 2006.  
Additional notice was also sent in May 2008 addressing the 
increased rating claim.

The Veteran was provided initial notice of the provisions of 
the duty to assist as pertaining to entitlement to service 
connection, which included notice of the requirements to 
prevail on these types of claims and of his and VA's 
respective duties.  The duty to assist letter notified the 
Veteran that VA would obtain all relevant evidence in the 
custody of a federal department or agency.  He was advised 
that it was his responsibility to either send medical 
treatment records from his private physician regarding 
treatment, or to provide a properly executed release so that 
VA could request the records for him.  The Veteran was also 
asked to advise VA if there were any other information or 
evidence he considered relevant so that VA could help by 
getting that evidence.  

In Dingess, supra, the U.S. Court of Appeals for Veterans 
Claims (Court) held that, upon receipt of an application for 
a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  This notice was provided in 
all the above mentioned letters.  Thereafter the RO 
readjudicated the issues in a March 2009 and September 2009 
supplemental statement of the case.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  Service 
treatment records were previously obtained and associated 
with the claims folder.  Furthermore, VA and private medical 
records were obtained and associated with the claims folder.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The VA examinations 
conducted in April 2009, provided current assessments of the 
Veteran's psychiatric condition based not only on examination 
of the Veteran, but also on review of the records.  There is 
no need to provide an examination for the claimed neuropathy 
and heart disorder because the Veteran has not presented a 
prima facie case for service connection.  See 38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. §  3.159(c)(4); see also Wells v. 
Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 2003); Duenas v. 
Principi, 18 Vet. App. 512 (2004) (per curiam).  A veteran's 
reports of a continuity of symptomatology can satisfy the 
requirement for evidence that the claimed disability may be 
related to service; see McLendon v. Nicholson, 20 Vet. App. 
79, 83 (2006).  However, the Veteran has not shown such 
continuity in regard to the claimed neuropathy and heart 
disorder, so McLendon does not apply.

In summary, the duties imposed by 38 U.S.C.A. §§ 5103 and 
5103A have been considered and satisfied.  Through notices of 
the RO, the claimant has been notified and made aware of the 
evidence needed to substantiate his claim for higher 
disability rating, the avenues through which he might obtain 
such evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to 
obtain or development required to create any additional 
evidence to be considered in connection with the claim 
decided on appeal.  Consequently, any error in the sequence 
of events or content of the notice is not shown to prejudice 
the claimant or to have any effect on the appeal.  Any such 
error is deemed harmless and does not preclude appellate 
consideration of the matter being decided, at this juncture.  
See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) 
(rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Service Connection

Generally, applicable law provides that service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active duty. 38 U.S.C.A. 
§ 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may 
also be granted for certain chronic diseases, including 
neurological disorders and cardiovascular renal disorders, 
when such diseases are manifested to a compensable degree 
within one year of separation from service. 38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In addition, 
service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

In order to establish service connection, a claimant must 
generally submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus or 
relationship between the current disability and the in- 
service disease or injury.  Pond v. West, 12 Vet. App. 341, 
346 (1999).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim. 38 C.F.R. § 
3.303(b).  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic or where the diagnosis of chronicity may 
be legitimately questioned.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claims or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claims, in which case the claims must be denied.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  The 
Secretary shall consider all information and lay and medical 
evidence of record in a case before the Secretary with 
respect to benefits under laws administered by the Secretary.  
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107.

The Veteran claims entitlement to service connection for a 
neuropathy and heart disorder.  The Board will address these 
as follows.

A.  Service connection for neuropathy

Service treatment records include a November 1976 entrance 
examination which revealed normal neurological and lower 
extremity findings and the accompanying report of medical 
history was negative for any complaints of neuritis or 
paralysis.  There is no evidence of neuropathy in any of the 
service treatment records.  A May 1980 examination for mental 
blackout revealed the report of medical history to again be 
negative for neuritis or paralysis.  He underwent a Medical 
Board for psychiatric problems in May 1980 and the report was 
negative for complaints or findings of neuropathy.  There is 
no evidence of neurological problems shown within one year of 
discharge in August 1980.   

A November 1983 VA psychiatric examination was negative for 
any pertinent neurological findings.  A March 1986 VA 
psychiatric examination did note the Veteran to have a little 
tremor to extended fingers but otherwise the neurological 
findings were within normal limits. The rest of this 
examination addressed psychiatric complaints.

Private medical records reveal treatment in February 1985 for 
a drug overdose, with findings noteworthy for very brisk deep 
tendon reflexes with no other neurological findings noted.  
An October 1985 record for complaints of depression revealed 
no significant neurological findings.  

The post service records do reflect treatment for diabetes 
symptoms noted in January 2001 to be newly diagnosed.  A VA 
ophthalmology note from that month noted him to be referred 
to this department for new onset diabetes mellitus with 
neuropathy, but did not delve further into the nature or 
location of the neuropathy.  A March 2001 podiatry consult 
for keratosis of the right foot noted diminished pedal pulses 
of 1/4 but was positive to most sites for monofilament wire.  
No diagnosis or findings of neuropathy were given.  

Subsequent records are negative for any significant 
neurological findings prior to 2004.  In May 2004 he was seen 
for mental health follow-up but also complained of slight 
numbness in the left carpal tunnel area without any specific 
pain or worsening on movement.  The rest of the record 
primarily addressed psychiatric complaints.  In July 2004 he 
was noted to complain of numbness of the 4th and 5th digits 
and a history of spinal fusion at C5-6.  The note did not 
specify whether the digits were from the upper or lower 
extremities.  

In March 2006, the Veteran was seen for followup of diabetes 
and was noted to complain of pain and paresthesias of the 
lower extremities for 2 months.  He reported constant pain 
down both legs which was sharp in both thighs and dull pain 
in the calves.  Examination revealed subjective diminished 
sensation bilaterally from the toes to the lower third of the 
thigh.  The assessment was bilateral lower extremity 
pain/paresthesias likely secondary to diabetes, very poorly 
controlled.  Subsequently in May 2006, the Veteran underwent 
nerve conduction studies (NCS) of both lower extremities 
which showed a primarily demylinating polyneuropathy 
affecting both sensory and motor nerves.  This would be in 
keeping with his clinical history.  Clinical records from May 
2006 noted continued complaints of burning, splitting pain in 
feet and toes especially at bedtime.  The assessment included 
diabetes mellitus poorly controlled, bilateral lower 
extremity pain/paresthesias likely secondary to diabetic 
polyneuropathy.  Subsequent records from September 2006 noted 
continued complaints of pain and decreased sensation in both 
legs with an impression of diabetes and bilateral lower 
extremity pain/paresthesias confirmed secondary to diabetes 
polyneuropathy as per NCS done in May 2006.  

Records from 2007 reveal that in February 2007 he reported 
increased pain in his legs due to diabetic neuropathy.  In 
August 2008 he complained of increased leg pain after running 
out of gabapentin.  Subsequent records through 2009 fail to 
provide significant findings or opinion regarding the 
peripheral neuropathy.  

Based on a review of the foregoing, the Board finds that 
service connection is not warranted for a neuropathy.  There 
is no evidence of any neuropathy shown in service, nor is 
such found to have been manifested within one year of his 
discharge from the service in August 1980.  A polyneuropathy 
affecting the lower extremities was not diagnosed until 2006, 
decades after service, and has been linked by positive 
medical evidence, to include the interpretation of NCS 
results, to diabetes.  The Veteran is not service connected 
for diabetes, thus consideration of service connection 
secondary to diabetes is not for application under 38 C.F.R. 
§ 3.310 in this matter.  There is no medical opinion of 
record linking the Veteran's diabetic polyneuropathy to any 
incident in service.  

In addition to the medical evidence, the Board has considered 
the Veteran's assertions advanced to support this claim.  The 
Veteran is competent, as a layperson, to report that as to 
which he has personal knowledge.  See Layno v. Brown, 6 Vet. 
App. 465, 470 (1994).  However, while the Veteran may 
sincerely believe that his neurological disorder is due to 
service, as a lay person, he is not competent to render a 
medical diagnosis or etiological opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

Accordingly, for the reasons stated above, the Board finds 
that entitlement to service connection for neuropathy is not 
warranted, and there is no doubt to be resolved, as the bulk 
of the evidence is unfavorable in this case.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

B.  Service connection for a heart disorder

Service treatment records include a November 1976 entrance 
examination that revealed normal cardiovascular examination 
including for blood pressure and the accompanying report of 
medical history was negative for any complaints of a 
cardiovascular nature.  The service treatment records are 
likewise completely negative for any cardiovascular 
complaints or findings of significance.  A May 1980 
examination for mental blackout revealed the report of 
medical history to again be negative for cardiovascular 
complaints.  He underwent a Medical Board for psychiatric 
problems in May 1980 and the report was negative for 
complaints or findings heart trouble.  There is no evidence 
of cardiovascular problems shown within one year of discharge 
in August 1980.   

Private medical records reveal treatment in February 1985 for 
a drug overdose, with findings noteworthy for tachycardia on 
cardiological examination, with no other significant heart 
findings.  The tachycardia appears to have been acute in 
nature, as subsequent records such as an October 1985 record 
for complaints of depression revealed normal heart findings 
on physical examination.  

Subsequent treatment records reveal no significant findings 
or complaints of a cardiovascular nature until May 1994 when 
he was admitted to a private hospital for chest pain, 
shortness of breath and productive cough, and cardiovascular 
workup including chest X-ray and echocardiogram (EKG) were 
negative.  The impression was acute bronchitis with chest 
wall pain. Thereafter he was hospitalized in March 1995 for 
chest pain with a history of having breathed dust a few days 
ago and unremarkable workup including chest X-ray, EKG and 
cardiac enzymes.  He was assessed with inflammatory reaction 
to inhalant.  

The Veteran was hospitalized for chest pain again in July 
1997.  EKG showed no acute findings.  Review of systems was 
noteworthy for exertional angina for 2 days.  A heart 
catheterization was done and the report showed a 75 percent 
posterior descending coronary artery (PDA) (small vessel).  
EKG and chest X-ray were normal.  The impression included 
normal left ventricular (LV) function, moderate stenosis of 
PDA.  The final diagnosis on discharge in pertinent part was 
unstable angina.  No opinion was given as to etiology of this 
condition.  

Thereafter the Veteran was noted to have no significant 
cardiovascular findings noted in records after July 1997 to 
2004, with repeatedly normal clinical cardiovascular 
examinations and X-rays.  In November 2004 he was seen for 
anxiety related complaints and review of systems was 
noteworthy for heart palpitations, chest discomfort, trouble 
breathing, as well as anxiety related symptoms such as 
increased anxiety, decreased frustration tolerance.  Clinical 
examination revealed no significant findings on heart 
examination.  Subsequent records revealed no significant 
cardiac findings prior to 2006.  In March 2006 on followup 
for diabetes mellitus, he was noted to have hypertension and 
was on medication with good blood pressure control.  
Objective examination was negative for significant heart 
findings.  The assessment included in pertinent part 
hypertension, blood pressure controlled.  

Between June and July 2006, the Veteran underwent cardiac 
workup to include heart catheterization for chest pain and 
was noted to have a history of multiple risk factors for 
coronary problems including family history of premature 
coronary disease.  He was noted to have recurrent episodes of 
chest pain with activity that went away with rest.  A July 
2006 dobutamine stress echo was positive from an EKG 
standpoint but negative from an echo standpoint.  Review of 
cardiac system that month was positive for dyspnea on 
exertion, exertional chest pain and bilateral calf 
claudication, but was otherwise negative for significant 
factors.  His past medical history was significant for a 
putative myocardial infarction 10 to 15 years ago with 
history of angiography but no stenting at the time.  
Examination was noteworthy for an S4 gallop.  The impression 
was recent exertional chest discomfort that has been 
recurrent and sounds consistent with angina pectoris.  He was 
noted to have strong positive coronary risk factors including 
diabetes, hypertension, hyperlipidemia, obesity, family 
history and smoking.  

Following the cardiac catheterization done in July 2006, the 
diagnosis was coronary artery disease (CAD), status post 
cardiac cath with stent placement to the LAD.  Followup in 
August 2006 gave an impression of chest pain and coronary 
heart disease.  He also underwent a myocardial perfusion in 
August 2006 with an impression of no ischemia or infarction, 
with normal LV size and function, no wall motion abnormality 
and ejection fraction of 55 percent.   He continued to be 
followed for CAD in February 2007 on 6 month followup with 
history of nuclear stress test done on last visit and since 
then he has done well without recurrent chest pain.  His 
diagnosis was CAD, stable.  

Subsequent records up through 2009 fail to provide any 
significant findings or opinion regarding cardiovascular 
complaints.  

Based on a review of the foregoing, the Board finds that 
service connection is not warranted for a heart disorder.  
There is no evidence of any cardiovascular pathology shown in 
service, nor is such found to have been manifested within one 
year of his discharge from the service in August 1980.  As 
discussed above, the tachycardia noted in February 1985 
following a drug overdose was acute and transitory and 
chronic cardiovascular problems are not shown until 1997, 
many years after service.  There is no medical opinion of 
record linking the Veteran's cardiovascular pathology, 
currently diagnosed as CAD, to any incident in service.  

In addition to the medical evidence, the Board has considered 
the Veteran's assertions advanced to support this claim.  The 
Veteran is competent, as a layperson, to report that as to 
which he has personal knowledge.  See Layno, supra.  However, 
while the Veteran may sincerely believe that his heart 
disorder is due to service, as a lay person, he is not 
competent to render a medical diagnosis or etiological 
opinion.  See Espiritu, supra.  

Accordingly, for the reasons stated above, the Board finds 
that entitlement to service connection for a heart disorder 
is not warranted, and there is no doubt to be resolved, as 
the bulk of the evidence is unfavorable in this case.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

II.  Evaluation of Dissociative Disorder-Law, Facts and 
Analysis

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2009); 38 C.F.R., Part 4.  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the Veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  A recent decision of the Court has held that in 
determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.  

Service connection for a psychiatric disorder classified at 
the time as hysterical neurosis, dissociative type was 
granted in a February 1981 rating decision which assigned an 
initial 10 percent rating.  Subsequently a February 2005 
rating decision granted a 50 percent rating.  He filed his 
current claim for increase in April 2006.

Service treatment records are significant for psychiatric 
problems diagnosed as conversion reaction and anxiety in 
November 1979 and April 1980, with final diagnosis on Medical 
Board evaluation of June 1980 of hysterical neurosis, 
dissociative type.    

Post service, the Veteran underwent treatment for psychiatric 
complaints from the 1980's up through the time April 2006 
increased rating/TDIU claim.  The records reflect that in the 
1980's and 1990's he had severe symptoms that included 
multiple suicide attempts by overdose in 1985 and 1992.  The 
records cited a number of times where he endorsed having 
"visions" or dreams of disasters or tragedies that later 
took place, including as reported in records from April 1997 
and in October 2001, and differential diagnoses that included 
adjustment disorder with disturbance of feelings and conduct 
diagnosed in June 1992, and a diagnosis of bipolar disorder 
not otherwise specified (NOS) in March 1995.   He is also 
noted to have been awarded Social Security benefits based on 
an impairment secondary to affective disorders in August 
1992.  

The VA treatment records from 2003 and 2004 leading up to the 
April 2006 claim revealed the Veteran to generally be treated 
for a bipolar disorder with Global Assessment of Functioning 
(GAF) from 55 to 60, but mostly at 60, and symptoms that 
included anxiety and depression, as well as ongoing family 
problems.  He was repeatedly noted to have marital strife, 
and was described as separated from his wife, with divorce 
described as inevitable at times and other times he was said 
to be trying to work things out with her.  He was also noted 
to be very active in working in church and was planning on 
obtaining a bachelors degree and would be attending a 
university soon, as reported in May 2004.  Repeatedly mental 
status examinations did not reflect evidence of a psychosis 
or significant thought disorder, and his mood was generally 
okay.  He fluctuated in symptoms shown in November 2004 with 
increased anxiety symptoms and problems being unable to 
tolerate the classroom experience at school.  By December 
2004 he felt he was finally on the right combination of 
medications and reported improved communication with his 
wife, although his mood was still difficult at times.  The 
assessment throughout 2004 was bipolar disorder Type I and 
Anxiety NOS.  

More recent records pertinent to the Veteran's April 2006 
claim include records from 2005 which mostly deal with 
treatment for other medical problems, but do include ongoing 
mental health clinic treatment.  In November 2005 he reported 
doing well with his church and was engaged in a lot of church 
activities and felt very accomplished about this.  He also 
reported an accident where he inadvertently hit a man with 
his car and felt terrible about this event and had nightmares 
about it.  He reported seeking pastoral counseling after this 
accident.  He reported that he and his wife continued to live 
separately because of her son and he reported some 
communication issues with her and hung up on her several 
times.  He reported having dropped out of the university's 
theological program but wanted to obtain a degree at a later 
date.  He was noted on mental status examination to be alert, 
cooperative, behaviorally appropriate, casually dressed and 
groomed, with a calm, euthymic affect, mood congruent and 
speech normal.  His thought processes were linear, logical 
and cohesive.  There were no hallucinations, delusions, 
grandiosity, paranoia, obsessional thinking or ruminative 
patterns.  He had good insight and okay judgment.  Cognition 
and memory were intact.  There was no evidence of internal 
preoccupation or psychiatric decompensation.  He had no 
suicidal or homicidal ideas.  He continued to be assessed 
with Bipolar Affective Disorder, stable.  His GAF was 60.

In January 2006 the Veteran reported experiencing worsening 
symptoms of depression and complaints of trouble sleeping.  
He was also having visions of apocalyptic events such as 
another terror attack.  He handled these by busying himself 
working at his mother in law's house or church.  Again he was 
noted to have withdrawn his college courses due to both 
physical and psychiatric difficulties.  He described himself 
in terms of 3 separate personas.  One he described as his 
good self, using his first name.  The second one was 
described as his "not so good" self, again using his first 
name.  The third was a bad persona, to which he assigned 
another name than his own, and described the bad persona as a 
drug abuser, alcoholic and emotionally abusive.  He reported 
the third persona "wants to come out" when he is depressed 
and has increased stress.  There were no symptoms of mania 
such as loose associations, grandiosity or elevated mood.  He 
had a strict, literal religious faith and believed the events 
he worried about were apocalyptic.  Mental status examination 
was generally the same as reported in November 2005.  The 
psychiatrist believed his "visions" were a metaphor for the 
Veteran's expression of fears rather than a psychotic based 
event.  His diagnosis was unchanged from November 2005 and 
his GAF score was still 60.  In February 2006 he discussed 
the loss of a close friend who had been ill for a long time 
and how he coped with this by fundraising at church to pay 
for his funeral.  He also indicated that he had bought his 
wife a diamond ring for Valentine's Day.  Mental status 
examination continued unchanged from those in January 2006 
and November 2005.  He was assessed with bipolar affective 
disorder, type I, stable.  His GAF was 62.

In April 2006 the Veteran reported he was resigning from his 
position at church because it was "too stressful" for him.  
His relationship with his wife was described as "at a 
standstill."  They continued to be separated but continued 
to work on the relationship.  Mental status, diagnosis and 
GAF score were all the same as reported in February 2006.  
Likewise the findings on mental status examination, diagnosis 
and GAF score were unchanged in July 2006, where he was noted 
to be trying to quit smoking, and he reported a better 
relationship between him and his wife's son.

Other records pertinent to the Veteran's April 2006 claim 
include VA examinations conducted by the same examiner in 
February 2004 and September 2006.  The examiner is noted to 
have referred to the earlier examination in the September 
2006 examination, thus the earlier examination shall be 
addressed along with the September 2006 examination.  The 
February 2004 VA examination noted that the claims file 
revealed numerous psychiatric diagnoses with current 
treatment and diagnosis for bipolar disorder.  His complaints 
were mostly of high levels of irritability, low frustration 
tolerance, anger including physical aggression and destroying 
things, depression, and mood swings.  He also reported 
symptoms of disassociation and was confused around crowds.  
He was noted to be on Social Security for psychiatric 
purposes, having not worked for 10 years.  His activities 
included reading the Bible and car manuals, watching TV, and 
attending church where he was an assistant pastor. 

Objective findings in the February 2004 examination revealed 
him to be calm, friendly, with affect within no impairment of 
thought, no homicidal ideations or present suicidal 
ideations, although a past history of attempts was noted.  He 
was fully oriented but had some long term memory complaints.  
He had some sadness several times per month and his mood was 
currently adequate.  He had impaired impulse control in 
numerous areas and a history of suicide attempts, excessive 
spending and sleep impairment.  There were some manic periods 
with excessive energy, no sleep and a high degree of goal 
directed behavior.  He also reported a remote history of drug 
abuse, with none for the past 10 years.  He continued to 
complain of dissasociative experience, but not as severe as 
they were in service.  He did things without realizing them, 
only to discover that he did them later.  He easily 
daydreamed or "spaces out."  At times he had feelings of 
unreality, deja vu and depersonalization.  The diagnosis was 
dissociative disorder NOS and bipolar disorder, rapid 
cycling.  The examiner discussed that the diagnosis given 
today of dissociative disorder NOS was consistent with the 
old nomenclature he was service connected for, that being 
another dissociative disorder which was then called neurosis 
psychogenic amnesia.  In addition, he was also diagnosed and 
treated for bipolar disorder which also had significant 
effects on his functioning in various areas, including his 
moods and relationships with others.  He was noted to have 
had his wife recently leave him.  

The September 2006 VA examination done by the same examiner 
noted the previous VA examination's diagnosis made of 
dissociative disorder, NOS.  Since the last examination he 
was noted to have continued treating for psychiatric problems 
and diagnosed with bipolar disorder.  This was what he 
primarily received treatment for.  There was not much at all 
in the way of dissociative phenomena in the most recent VA 
psychology records.  He was primarily treated for mood 
related problems other than dissociation.  His medications 
were reported to generally help him remain stable in his 
moods.  At times he has attempted various activities like 
taking college courses and being active in church and 
exercising and other times he had to drop out of these 
because of combined physical and psychiatric difficulties. 
The most recent note from July indicated that he was stable 
on medications but he had some ups and downs.  

The same history regarding work as reported in the February 
2004 examination was given.  He was noted to still be married 
to his 4th wife, but separated, although the seemed to have a 
good bit of contact.  He planned to go out to dinner with her 
that evening.  He had much conflict and arguments at times 
with much of the disagreements centered around her 18 year 
old son.  He got along well with his roommate he lived with 
and had some contact with a grown daughter.  He also 
regularly saw his parents and got along well with them.  He 
was still active in his church.  He reported dropping the 
college courses at the university because they were too fast 
paced and he could not retain as much as the younger kids.  
He was going to the gym until his peripheral neuropathy 
worsened.  He continued to spend time similar to that 
reported in February 2004, watching TV, playing computer 
games, tinkering with his truck and being involved in church 
and Bible study.  Mental status examination revealed a broad 
affect and mood euthymic.  There was no significant distress.  
He had no impairment of thought processing or communication, 
nor any delusions or hallucinations and no suicidal or 
homicidal ideations.  He had adequate hygiene and could 
perform activities of daily living.  He was oriented, with 
some short term memory impairments and no obsessive 
compulsive behaviors.  His speech was normal and there were 
not panic attacks.  

The examiner commented that the Veteran was diagnosed with 
bipolar disorder with reports of episodes of lower mood or 
depression or sadness about once a week and lasting about a 
day.  He coped with the moods by working on his truck or 
talking with his pastor.  He also complained of feeling 
anxious or nervous and felt tense, worried and fidgety.  He 
continued with rather poor impulse control as evidence by 
frequent anger outbursts and he sometimes would hit a wall.  
He did not assault people.  There was some history of 
impulsive spending due to bipolar, but this was under 
control.  He slept well most of the time except during 
apparent hypomanic episodes about 2-3 times a month where he 
slept poorly due to racing thoughts and excess energy.  He 
was also noted to be service connected for dissociative 
disorder and had some ongoing symptoms of this, compared to 
what was going on in the service.  As with the February 2004 
examination, he again reported "spacing out" and doing 
things without realizing it until later.  

The diagnoses in the September 2006 VA examination were 
bipolar disorder and dissociative disorder not otherwise 
specified.  The examiner concluded that the Veteran's primary 
psychiatric difficulty appears to be bipolar disorder which 
is what he is primarily treated for by the VA psychiatrists 
whose reports indicate a significant level of stability in 
recent times, although he struggled to complete things like 
college, which he had to quit in part due to psychiatric 
difficulties.  The examiner noted that he had previously 
described the 2 differences between the 2 psychiatric 
disorders in his previous opinion from February 2004.  These 
differences continued to persist.  Again his bipolar 
disorder, deemed separate from the dissociative disorder was 
said to be the primary disorder, which affected him with mood 
swings.  His dissociative disorder symptoms were much milder 
compared to the bipolar disorder and involved periodic 
"spacing out" and not realizing he did various things.  
Overall this examiner did not see that mild dissociative 
symptoms would prohibit gainful employment.  His mood 
problems from the separate bipolar disorder could affect 
employment.  On days his mood changes, depression spells 
create lack of motivation and interest to do anything and 
episodes of anger outbursts.  Also when his mind races, he 
has trouble focusing on things as well.  

Neither the February 2004 or September 2006 VA examinations 
assigned a GAF score for any psychiatric disorder diagnosed.  

VA records from the end of 2006 reveal that in October 2006 
he continued to work on his relationship with his wife.  He 
could no longer work on cars or trucks due to physical 
problems.  His mental status examination was unchanged from 
the earlier records from 2006.  He continued to be assessed 
with bipolar affective disorder, type I, stable.  His GAF was 
62.  In January 2007 he was noted to have stopped taking his 
psychiatric medications 3 days due to abdominal pain.  He 
denied any major mood lows or mood highs, and also denied 
hallucinatory or paranoid thoughts.  However he did have 
irritability and impatience, venting by hitting walls.  He 
also continued to have nightmares or "visions" of disasters 
he believed he foresees.  Socially he lived with a roomate 
and volunteered at church.  While still separated from his 
wife, he wanted to resolve things with her.  Mental status 
examination was negative for any signficant findings.  The 
assessement was bipolar affective disorder and his GAF was 
unchanged at 62.  

The rest of the VA treatment notes from 2007 revealed ongoing 
marital issues with his legally separated wife as reported in 
April 2007, but a record from the following month suggested 
that he was now back on a regular medication dose and was 
doing better with his wife.  The psychiatrist in May 2007 
also suggested that the Veteran's affective manifestations 
were overall severe personality features.  In June 2007 he 
again reported things with his wife were not going well and 
he thought she did not want to work things out.  He reported 
sleeping well.  In September 2007 he was noted to have quit 
the church he was attending because he was in a position and 
someone else was his boss.  He was in a new church which he 
felt was supportive.  He reported periods of high stress and 
low mood and temper problems.  He also gave an opinion that 
his wife was seeing someone else, but despite the loss of 
relationship, he was stable and coping with support of family 
members and church.  Overall his mood was stable.  The GAF 
score repeatedly throughout this period of time was 60.  In 
December 2007 he was back together with his wife as they were 
noted to have a predictable pattern of splitting up and 
reconciling.  He still wanted to work things out.  Overall, 
he was stable and was doing well, true to pattern.  He was 
also excited about the projects and things he was doing.  His 
GAF score was 58.  

Mental status examinations repeatedly throughout these 
records from 2007 generally showed the Veteran to have good 
hygiene, alert, oriented to person, place, date and time, 
cooperative, with no psychomotor abnormalities, normal 
speech, mood generally good and affect generally euthymic.  
There was also no evidence of looseness of association or 
psychotic thought, with no hallucinations, suicidal or 
homicidal ideations.  Judgment and insight were intact.  He 
was repeatedly assessed with bipolar disorder NOS, and also 
had an Axis II diagnosis of cluster B personality disorder, 
probably borderline throughout 2007.  

Records from 2008 suggest an exacerbation of symptoms 
reported in February 2008 when he complained of increased 
nervousness and anxiety, trouble sleeping and "visions" and 
seeing bugs.  He had this problem before.  He felt nervous.  
He was noted to go out and cut firewood for a neighbor to 
help deal with symptoms.  Mental status examination and the 
assessments were generally unchanged from the previous mental 
status examinations in 2007.  His GAF was 55.  In May 2008 he 
was overall doing okay and reported that he now had a 
"Doctor of Ministry" degree.  He still had chronic problems 
with his wife and mental status examination was essentially 
unchanged.  He was noted to be busy doing allot of things 
such as repair work around the house and expressed his desire 
to be a traveling evangelist who guest preaches at various 
small churches.  He continued to be diagnosed with Axis I 
bipolar disorder, NOS and Axis II cluster B personality, 
borderline schizotypal personality disorder.  His GAF was 
again 55.  In August 2008 he was noted to still be married, 
but living separately from his 4th wife, but still had a good 
bit of contact, with frequent conflicts, which mostly 
centered around her son.  His mental status examination was 
essentially unchanged except for his mood described as 
"fair" and he denied audio/visual hallucinations with the 
exception of seeing bugs as previously noted.  His GAF was 
increased to 64.  In November 2008 he reported things were 
about the same, but he had filed for divorce.  He also 
admitted to some visual hallucinations which he stated were 
lifelong.  He also reported the "split personality" 
involving 3 personas as was described in an earlier report 
from January 2006.  Other symptoms included hallucinations of 
seeing a human sized bug.  Mental status examination was 
basically unchanged, with his mood only "ok."  The 
assessment was unchanged from that given in May 2008.  His 
GAF score was 60.
 
Lay statements received in June 2008 from the Veteran's 
mother, wife and son describe how the Veteran is socially and 
occupationally impaired due to psychiatric problems.  They 
reported that his concentration problems make it difficult 
for him to complete tasks.  When working a regular job he 
gets frustrated, irritated and angry and ends up fired.  He 
was described as having drastically fluctuating moods, with 
manic times where he will work all day around the house and 
depressed days where he will sink into depression.  

VA records from March 2009 show continued following for 
mental hygiene, having last been seen in November.  No 
changes were made to the regimen and he denied any change.  
Mental status continued to reveal good hygiene, alert, 
oriented to person, place, date and time, cooperative, with 
no psychomotor abnormalities, normal speech, mood generally 
good and affect generally euthymic.  There was also no 
evidence of looseness of association or psychotic thought, 
with no hallucinations, suicidal or homicidal ideations.  
Judgment and insight were intact.  He continued to be 
assessed with Axis I bipolar disorder, NOS and Axis II 
cluster B personality, borderline schizotypal personality 
disorder.  His GAF was 60.  

In April 2009 the Veteran underwent a VA psychiatric 
examination, again by the same examiner who had examined the 
Veteran in February 2004 and September 2006.  Since the last 
examination the Veteran had regular psychiatric treatment and 
was in the process of divorcing his wife.  The examiner noted 
that the VA treatment records in the claims file made no 
mention of any significant dissociative symptoms in recent 
times.  The examiner noted that regarding the situation with 
the pending divorce from his wife, after previous attempts to 
reconcile did not work out, appeared to have been based on 
issues unrelated to his mental health problems, to include 
problems with her 20 year old son.  The Veteran was also 
noted not to have worked since the 1990's secondary to mental 
health problems, as well as problems with his legs.  Since 
his last examination, the Veteran is noted to have continued 
his education and got a Doctor of Ministry degree at a 
theological seminary where home study at a self paced program 
was done.  His father was noted to be one of the course 
teachers.  Socially he got along with family members and 
helped out his parents.  He stayed busy with numerous 
activities and was very involved in church.  He taught Sunday 
school.  He enjoyed TV, computers, wood working and tinkering 
with his truck.  He could do errands if his physical health 
permitted.  He cut trees to let off steam.  

Mental status examination revealed him to have a broad affect 
and euthymic mood.  He was calm and in no significant 
emotional distress.  There was no impairment of thought 
processes or communication.  Regarding delusional thoughts, 
he described his beliefs that he periodically dreamed of 
tragic events prior to their occurrence.  He also described 
seeing 4 foot high bugs on a daily basis, but these were less 
vivid since he increased his dosage of Quietipine.  The 
examiner noted that delusional ideas and hallucinations are 
not symptoms of dissociative disorder.  The Veteran's 
behavior and eye contact were appropriate.  He had no 
suicidal or homicidal ideations.  His hygiene and ability to 
perform activities of daily living were adequate.  He was 
oriented and had generally adequate memory unless someone 
gives him too many details, at which point he gets 
overwhelmed and "spaces out."  His speech was normal, and 
there were no panic attacks or excess anxiety.  He reported a 
depressed or sad mood about once or twice a week and thought 
the divorce was affecting his mood.  His past history of 
bipolar disorder with mood swings from depressed to hypomanic 
state was noted and he continued to have swings from 
decreased energy and activity to hyperactivities and 
decreased sleep.  He had insomnia about once a week, but 
still slept 6 hours those nights.  

His symptoms related to his service connected dissociative 
disorder were described as minimal as there was little if any 
mention of them in previous notes.  He reported he "spaces 
out" driving, which the examiner attributed to "highway 
hypnosis" which is common.  He also "spaces out" watching 
TV.  Again he reported forgetting having done tasks.  Overall 
the dissociative symptoms seemed quite minimal and mild and 
as noted in the last exam, it seemed to be the bipolar 
symptoms that were the most troubling though overall he 
seemed to be functioning very adequately in his life.  He did 
describe disassociated feelings under more stress.  Again his 
hallucinations/delusions/dreams were not symptoms of his 
dissociative disorder.  The Diagnoses were as follows.  Axis 
I was bipolar disorder and dissociative disorder, NOS.  His 
GAF was 60 and GAF score was for all diagnoses above combined 
and cannot be separated.  

VA treatment records from 2009 subsequent to the examination 
revealed that in June 2009 he stated he was more depressed 
since his divorce was finalized and he had fought for 5 years 
to save the marriage.  There were no suicidal or homicidal 
ideations or hallucinations other than having seen "bugs" 
and the belief he can predict disasters.  His last amnesia 
tic episode was in August 2008 while driving.  Mental status 
examination was noteworthy for depressed mood and congruent 
affect.  Otherwise there were no signficant findings.  The 
assessment was Axis I bipolar disorder NOS, dissociative 
amnesia and Axis II, cluster B personality, borderline.  His 
GAF was 55.  In August 2009 there were no medication changes 
made from June 2009.  Mental status examination revealed his 
mood was good and his affect was congruent, with no other 
significant findings.  His assessment and GAF score were 
unchanged from June 2009.  It was deemed that his bipolar and 
amnesia episodes were presently stable with current 
medications.  He continued to take care of his elderly 
parents and visit his daughter in another state 3 times a 
year.

Presently the Veteran's dissociative disorder (referred to by 
the RO as hysterical neurosis, dissociative type) is rated 50 
percent disabling under the criteria for Dissociative 
Amnesia, under the "General Rating Formula for Mental 
Disorders," Diagnostic Code 9416.  38 C.F.R. § 4.130 (2009).  
A 50 percent rating is assigned under when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent evaluation, is warranted for the following 
symptoms:  Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  

A 100 percent evaluation is warranted for the following:  
Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

As noted, the Veteran's GAF scores during the period under 
review ranged from 55 at lowest to 62 at highest.  The GAF 
records the clinician's judgment of the individual's overall 
level of functioning, with 100 representing a high level of 
functioning and no psychiatric symptoms.  See Quick Reference 
to the Diagnostic Criteria from DSM-IV, Washington, D.C., 
American Psychiatric Association, 1995.  While the GAF is not 
the sole basis for assigning a disability rating, it provides 
a clinical indicator of the patient's functional ability.

There is no question that the GAF score and interpretations 
of the score are important considerations in rating a 
psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. 
App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 
(1995).   However, the GAF score assigned in a case, like an 
examiner's assessment of the severity of a condition, is not 
dispositive of the evaluation issue; rather, the GAF score 
must be considered in light of the actual symptoms of the 
veteran's disorder, which provide the primary basis for the 
rating assigned.  See 38 C.F.R. § 4.126(a).  

GAF scores of 61 to 70 are indicative of some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, with some meaningful 
interpersonal relationships.  Scores of 51-60 involve 
moderate symptoms, such as flat affect and circumstantial 
speech, occasional panic attacks, or moderate difficulty in 
social or occupational functioning (e.g., few friends or 
conflicts with peers or co-workers.

In Mauerhan v. Principi, 16 Vet. App. 436 (2002), the Court 
stated that the specified factors for each incremental rating 
were examples rather than requirements for a particular 
rating.  The Court stated that the analysis should not be 
limited solely to whether the claimant exhibited the symptoms 
listed in the rating scheme.  The Court also found it 
appropriate to consider factors outside the specific rating 
criteria in determining the level of occupational and social 
impairment.

Based on a review of the foregoing, the Board finds that a 
rating in excess of 50 percent disabling is not warranted for 
the Veteran's service connected dissociative disorder.  

The Board notes that the examiner who conducted the VA 
examinations of February 2004, September 2006 and April 2009 
is noted to have distinguished the symptoms attributable to 
the service connected dissociative disorder from a nonservice 
connected bipolar disorder and determined that the 
dissociative disorder was much milder in symptomatology than 
the bipolar disorder, which had more severe symptoms and 
which the ongoing psychiatric treatment tended to focus on.  
The symptoms attributable to the service connected 
dissociative disorder included periodic lapses of 
consciousness, described as "spacing out" at various times 
such as driving and watching TV and not realizing he was 
doing things.  The disturbances of mood, with fluctuations 
from depressed mood to manic type moods with excess energy 
and other manifestations discussed above, have been 
attributed to the bipolar disorder which is not service 
connected.  However even assuming an overlapping of some 
symptomatology as per Maurhan, and as conceded by the 
examiner in April 2009 when he opined that the GAF score of 
60 could not be given separate GAF scores for each disorder, 
the Board finds that the Veteran's symptoms do not more 
closely resemble the criteria for a 70 percent rating.  

The Veteran is generally shown to be functioning at a level 
where he is shown able to engage in a degree of activities 
such as would not likely be successfully undertaken by an 
individual having occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to psychiatric 
symptoms.  Of note, throughout the pendency of this appeal, 
the Veteran, while not presently working, is noted to have 
been highly active in his volunteer work for the church, to 
include engaging in assistant pastor duties.  Although he did 
stop working at this church where he had been assistant 
pastor in September 2007, he remained active in church 
participation at a different church.  Likewise he is shown to 
have furthered his education to the point where he obtained a 
Doctorate in Ministry in 2008, via a program that allowed him 
to study at home at his own pace.  This was accomplished 
after having dropped out of a standard college type of 
program in part due to psychiatric as well as physical 
disabilities.  He is likewise shown to have generally good 
family relationships with his parents and daughter.  While 
his marriage has ultimately resulted in divorce, the evidence 
reflects that he made a long term effort to try and save the 
marriage and the examiner in the April 2009 examination 
opined that the failure of the marriage appeared to be more 
due to outside factors than due to the Veteran's symptoms.  
He also is shown to have kept busy and engaged in a number of 
recreational activities, to include wood working and working 
on vehicles and cutting trees and helped out around other 
people's houses besides his own.  His work on vehicles was 
said to be more limited due to physical problems rather than 
psychiatric ones.  
 
Further suggestive of no more than moderate symptoms are the 
repeated mental status examination which generally show no 
evidence of significant emotional distress, no impairment of 
thought processes or communication, no impairment of hygiene 
or ability to perform activities of daily living, no grossly 
inappropriate behavior, no homicidal or suicidal thoughts, no 
impairment of judgment or insight and no signficant cognitive 
or memory impairment.  There was also no clear evidence of 
psychosis, although his occasional delusional thoughts, 
described as "visions" or dreams of tragic events prior to 
their occurrence and some visual hallucinations of large 
insects were noted.  The examiner in the April 2009 
examination noted that such delusional ideas and 
hallucinations are not symptoms of dissociative disorder.  
The GAF scores also are shown to have generally been in the 
range from 55 to 60, with some scores as high as 62-64.  Such 
scores are not reflective of criteria that would meet the 
criteria for a 70 percent rating.  

In sum, the Veteran's symptoms appeared to have only been 
moderate in nature, and did not result in occupational and 
social impairment, with deficiencies in most areas.  Thus the 
evidence does not reflect a rating in excess of 50 percent is 
warranted for dissociative disorder.

III. Entitlement to a TDIU

The Board now turns to whether the Veteran is entitled to 
TDIU benefits.

In order to establish a total disability rating based on 
individual unemployability, there must be impairment so 
severe that it is impossible for the average person to follow 
a substantially gainful occupation. 38 C.F.R. § 3.340.  In 
reaching such a determination, the central inquiry is whether 
the Veteran's service-connected disabilities alone are of 
sufficient severity to produce unemployability.  Hatlestad v. 
Brown, 5 Vet. App. 524, 529 (1993).

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation; provided that permanent 
total disability shall be taken to exist when the impairment 
is reasonably certain to continue throughout the life of the 
disabled person.  38 C.F.R. § 4.15.  The law provides that a 
total disability rating may be assigned where the schedular 
rating is less than total, when the disabled person is unable 
to secure or follow a substantially gainful occupation as a 
result of service-connected disabilities, provided that, if 
there is only one such disability, this disability shall be 
ratable at 60 percent or more, or if there are two or more 
disabilities, there shall be at least one ratable at 40 
percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent or more. 38 C.F.R. §§ 
3.340, 3.341, 4.16(a).

For the above purpose of one 60 percent disability or one 40 
percent disability, in the combination, the following will be 
considered as one disability: (1) disabilities of one or both 
upper extremities, or of one or both lower extremities, 
including the bilateral factor (2) disabilities resulting 
from common etiology or a single accident (3) multiple 
injuries affecting a single body system, e.g. orthopedic, 
digestive, etc.  (4) multiple injuries incurred in action or 
(5) multiple disabilities incurred as a prisoner of war.  It 
is provided further that the existence or degree of 
nonservice-connected disabilities or previous unemployability 
status will be disregarded where the percentages referred to 
in this paragraph for the service-connected disability are 
met and in the judgment of the rating authority, such 
service-connected disabilities render the Veteran 
unemployable.  38 C.F.R. § 4.16 (a).

A total disability rating may also be assigned on an 
extraschedular basis, pursuant to the procedures set forth in 
38 C.F.R. § 4.16(b), for Veterans who are unemployable by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in section 4.16(a).  
Marginal employment shall not be considered substantially 
gainful employment.  38 C.F.R. § 4.16(a).

In this case, the Veteran does not meet the percentage 
requirements set forth in 38 C.F.R. § 4.16(a) for 
consideration of a TDIU, as his lone service connected 
disability of dissociative disorder, NOS, is rated at 50 
percent.  

The RO also determined that referral to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for an extraschedular rating was not warranted.  If 
the Veteran fails to meet the threshold minimum percentage 
standards enunciated in 38 C.F.R. § 4.16(a), rating boards 
should refer to the Director of Compensation and Pension 
Service for extra-schedular consideration all cases where the 
Veteran is unable to secure or follow a substantially gainful 
occupation by reason of service-connected disability.  38 
C.F.R. § 4.16(b).  See also Fanning v. Brown, 4 Vet. App. 225 
(1993).  Thus, the Board must evaluate whether there are 
circumstances in the Veteran's case, which would justify a 
TDIU.  38 C.F.R. §§ 3.341(a), 4.19.  See Van Hoose v. Brown, 
4 Vet. App. 361 (1993); see also Hodges v. Brown, 5 Vet. App. 
375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993). 

In this case, the Veteran in not unemployable based on 
service-connected disabilities.  A review of the evidence 
confirms that the Veteran has been receiving Social Security 
benefits since an August 1992 decision granted benefits based 
on mental problems, with findings that the Veteran was 
impaired secondary to affective disorders.  The records and 
Social Security determination did not specify what, if any of 
this psychiatric impairment was due to his service connected 
dissociative disorder as opposed to any other psychiatric 
pathology.  Furthermore, the evidence pertinent to the April 
2006 claim on appeal does not reflect that the Veteran's 
psychiatric symptoms during the pendency of this appeal are 
as severe as they appeared to be on or before the time of the 
August 1992 Social Security decision.  Thus the decision by 
the Social Security Administration from August 1992 does not 
reflect that the Veteran is currently rendered unable to 
secure or follow a substantially gainful occupation by reason 
of service-connected disability.

In this case, while the Veteran is not presently employed and 
in receipt of Social Security benefits, the evidence does not 
reflect that the Veteran is unable to secure or follow a 
substantially gainful occupation by reason of his service-
connected dissociative disorder.  As discussed above in 
addressing the increased rating claim, he is shown to have 
engaged in a high level of leisure and volunteer work, such 
that would suggest that he would be employable.  Of note, he 
has participated in church activities as an assistant pastor, 
and has also furthered his education, having received a 
Doctor of Ministry degree.  This does not tend to suggest an 
individual who is unemployable by virtue of his service 
connected disability.  Additionally he is also noted to have 
engaged in complex hobbies such as wood working and vehicle 
repair, which further suggests that his service-connected 
psychiatric impairment would not render him unemployable.  

The VA examiner in the September 2006 VA examination is noted 
to have pointedly stated that the Veteran's service connected 
dissociative disorder alone would not prohibit employment, 
but the non service-connected bipolar disorder could affect 
employability.  This same examiner in April 2009 is noted to 
have described his condition from the service connected 
dissociative disorder as "mild" in nature and noted that he 
stayed busy with numerous activities. 

Further complicating the employability picture in this 
instance includes other non service connected disabilities to 
include diabetes, neuropathy and a heart condition. 

Thus in this matter, referral to the Director of Compensation 
and Pension Service for extra-schedular consideration is not 
appropriate.  The Veteran's psychiatric symptoms are 
adequately compensated by the current schedular rating of 50 
percent, which does factor a certain amount of impact on 
social and occupational functioning.  

In summary the preponderance of the evidence is against a 
grant of TDIU; there is no doubt to be resolved because the 
weigh of the evidence is unfavorable in this case.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).







	(CONTINUED ON NEXT PAGE)

ORDER

Service connection for neuropathy is denied.

Service connection for a heart disorder is denied.

A disability rating in excess of 50 percent for dissociative 
disorder is denied.

A TDIU is denied.



____________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


